Citation Nr: 1722107	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1961 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran seeks service connection for a back disability, which he asserts is related to a 1961 in-service back injury. 

Service treatment records contain a May 1960 pre-induction physical examination, which indicates that the Veteran's back was abnormal prior to his entry into active duty and notes a diagnosis of postural dorsolumbar scoliosis.  In April 1961, the Veteran was treated for a lumbosacral muscle strain and placed on a temporary physical profile for two weeks.  It was noted that the Veteran reported the sudden onset of pain while twisting and gave no history of recent injury.  An October 1962 report of medical history notes that the Veteran's spine was abnormal upon his discharge from active duty and again notes a diagnosis of postural dorsolumbar scoliosis.

The Veteran underwent a VA examination in August 2012, during which the examiner diagnosed the Veteran with lumbar spine degenerative disc disease with spondylolisthesis.  The examiner opined that the Veteran's current low back disability was not related to the 1961 in-service muscle strain, as medical literature does support a link between soft tissue injuries and the development of arthritis, and the record shows no treatment for low back pain for 48 years after the in-service muscle strain.  

Additionally, it is unclear from the record whether the Veteran's back disability at the time of entry into active service is congenital in nature.  The Board notes that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

Therefore, the claims file should be returned to the VA Medical Center for an addendum opinion regarding the nature and etiology of the Veteran's back disability, to specifically include whether it is a congenital defect or disease and whether it was clearly and unmistakably not aggravated by his active service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the claims file to a VA examiner who conducted the August 2012 VA examination in order to obtain a supplemental opinion with respect to the Veteran's service connection claim for a back disability.  If the August 2012 VA examiner is not available, provide the claims file to another appropriate examiner.  If an examination is deemed necessary to respond the question, one should be scheduled.  

Based on a review of the claims file, the examiner should make a determination as to whether the postural dorsolumbar scoliosis diagnosed at the Veteran's entry into active service is a disease, a defect, or are the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

If postural dorsolumbar scoliosis is characterized as a disease, or the result of injury, the examiner should provide an opinion as to whether it was clearly and unmistakably not aggravated (permanently increased in severity beyond the natural progression) during active service. 

If postural dorsolumbar scoliosis is characterized as a defect, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent of better probability) that the Veteran developed superimposed low back pathology as a result of his active service. 

The rationale for all opinions expressed must be provided.  

2.  Confirm that the VA opinions provided comport with this remand and undertake any other development determined to be warranted.

3.  Then, readjudicate the issue of entitlement to service connection for a back disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




